Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-13 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-4, 6-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al. (US 20170025609 A1 – hereinafter Herron) in view of Shinohara (US 20090140635 A1 – hereinafter Shinohara).
Regarding Claim 1, Herron teaches a perovskite-type electroluminescent device (see the entire document; Fig. 3; specifically, [0250]-[0281], and as cited below), comprising:

    PNG
    media_image1.png
    350
    263
    media_image1.png
    Greyscale

Herron – Fig. 3
a hole transport layer ({131, 132}; Fig. 3; [0250]) and an emissive layer (140) disposed on the hole transport layer ({131, 132}); 
wherein the hole transport layer comprises an upper hole transport layer (132) and a lower hole transport layer (131).
But, Herron as applied above does not expressly disclose wherein the lower hole transport layer is a porous structural layer.  
However, it is well-known in the art to form hole transport layer formed of a porous structure as is also taught by Shinohara (Shinohara Fig. 2 shows hole transport layer 41 is comprised of “porous particles 411” – [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a hole Shinohara into Herron structure.
The ordinary artisan would have been motivated to integrate Shinohara into Herron structure in the manner set forth above for, at least, this integration will “reliably prevent continuing linkage (continuous form) of the hole transport materiel 412 in the hole transport layer 41 from being blocked by the porous particles 411. As a result, it is possible to reliably prevent the hole transport ability of the hole transport layer from being decreased” – see Shinohara [0079].
Regarding Claim 2, the combination of Herron and Shinohara teaches the perovskite-type electroluminescent device according to claim 1, further comprising an anode (Herron 110; [0249]-[0250]) layer disposed under the lower hole transport layer (131), an electron transport layer (150; [0250]) disposed on the emissive layer (140), and a cathode layer (160; [0248]) disposed on the electron transport layer (150).  
Regarding Claim 3, the combination of Herron and Shinohara teaches the perovskite-type electroluminescent device according to claim 1, wherein the lower hole transport layer (131), the porous structural layer, is made of an organic polymer or an inorganic material (Shinohara “the porous particles 411 are mainly formed of an inorganic oxide” – [0092] – Note: claim requires only condition met).  
Regarding Claim 4, the combination of Herron and Shinohara teaches the perovskite-type electroluminescent device according to claim 3, wherein the inorganic material is one of molybdenum oxide, aluminum oxide or nickel oxide (Shinohara [0092-0093] list oxides of Al, Ni for hole transport layer).
Regarding Claim 6, the combination of Herron and Shinohara teaches the perovskite-type electroluminescent device according to claim 2, wherein the anode layer (Herron 110) comprises an electrode having conductivity to transport holes to the hole transport layer (“The hole-injecting contact layer may also be called the anode” – [0007]), and the cathode layer (160) comprises an electrode having conductivity to transport electrons to the electron transport layer (“An electron transport layer can be positioned between the photoactive layer and the electron-injecting contact layer. The electron-injecting contact layer may also be called the cathode” – [0007]). 
Regarding Claim 7, Herron teaches a perovskite-type electroluminescent device (see the entire document; See “Device Fabrication” - [0341]-[0342], and as cited below), comprising:
Step S1: forming an anode layer (“Anode: ITO (50 nm); [0341], also [0347]); 
Step S2: forming a lower hole transport layer (“to form a first hole transport layer ("HTL1") – [0342])” on the anode layer; 
S3: forming an upper hole transport layer (“to form a second hole transport layer ("HTL2"). In the comparative examples” – [0342]) on the lower hole transport layer;  
Step S4: sequentially forming an emissive layer (“to form the photoactive layer or emissive layer ("EML")” – [0342]), an electron transport layer (“to form the electron transport layer ("ETL"),” – [0342]), and a cathode layer (“followed by the cathode” – [0342]) on the lower hole transport layer.  
But, Herron as applied above does not expressly disclose wherein the lower hole transport layer is a porous structural layer.  
Shinohara (Shinohara Fig. 2 shows hole transport layer 41 is comprised of “porous particles 411” – [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a hole transport layer formed of a porous structure as taught by Shinohara into Herron structure.
The ordinary artisan would have been motivated to integrate Shinohara into Herron structure in the manner set forth above for, at least, this integration will “reliably prevent continuing linkage (continuous form) of the hole transport materiel 412 in the hole transport layer 41 from being blocked by the porous particles 411. As a result, it is possible to reliably prevent the hole transport ability of the hole transport layer from being decreased” – see Shinohara [0079].
Regarding Claim 8, the combination of Herron and Shinohara teaches the method for fabricating the perovskite-type electroluminescent device according to claim 7, wherein in the step S2, the forming the lower hole transport layer is performed by spin coating, etching or printing (Herron “After cooling, the workpieces were then spin-coated with a solution of first hole transport material in anisole:toluene (9:1 v/v) and then heated to remove solvent, to form a first hole transport layer ("HTL1") – [0342]”).
Regarding Claim 9, the combination of Herron and Shinohara teaches the method for fabricating the perovskite-type electroluminescent device according to claim 7, wherein in the step S3, the forming the upper hole transport layer is performed by spin coating, evaporation or sputtering (Herron “the cooled workpieces were then spin-coated with a solution of second hole transport material and heated to remove solvent, to form a second hole transport layer ("HTL2") – [0342])”.
Regarding Claim 11, the combination of Herron and Shinohara teaches the method for fabricating the perovskite-type electroluminescent device according to claim 7, wherein the lower hole transport layer, the porous structural layer, is made of an organic polymer or an inorganic material (Shinohara “the porous particles 411 are mainly formed of an inorganic oxide” – [0092]).
Regarding Claim 12, the combination of Herron and Shinohara teaches the method for fabricating the perovskite-type electroluminescent device according to claim 1, wherein the inorganic material is one of molybdenum oxide, aluminum oxide or nickel oxide (Shinohara [0092-0093] list oxides of Al, Ni for hole transport layer).

Claim 5 is rejected under 35 U.S.C.103 as being unpatented over Herron in view of Shinohara and in further view of Yoon et al. (US 20210198188 A1 – hereinafter Yoon).
Regarding Claim 5, the combination of Herron and Shinohara teaches claim 1 from which claim 5 depends.
But, the combination does not expressly teach wherein the upper hole transport layer is made of polystyrene sulfonic acid or vanadium oxide.
However, it is well-known in the art to fabricate a hole transport layer comprising one of molybdenum oxide, aluminum oxide or nickel oxide as is also taught by Yoon (“The hole transport layer material can be PEDOT:PSS (Poly(3,4-ethylenediocythiophene) doped with poly(styrenesulfonic acid)), molybdenum oxide vanadium oxide (V205); nickel oxide (NiO); and tungsten oxide (WOx)” – Yoon [0136]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to form a hole transport layer formed of vanadium oxide as taught by Yoon into the combination of Herron and Shinohara.
The ordinary artisan would have been motivated to integrate Yoon into the combination of Herron and Shinohara in the manner set forth above, at least, because this integration will enable one skilled in the art to fabricate a hole transport layer formed of vanadium oxide to complete the fabrication of an LED device as is well-known.

Claim 10 is rejected under 35 U.S.C.103 as being unpatented over Herron in view of Shinohara and in further view of Tani et al. (US 20140339529 A1 – hereinafter Tani).
Regarding Claim 10, the combination of Herron and Shinohara teaches claim 7 from which claim 10 depends.
But, the combination does not expressly teach wherein in the step S3, the lower hole transport layer is annealed first, and then the upper hole transport layer is formed.  
However, it is well-known in the art to anneal the first hole transport layer before the second hole transport layer is formed as it also taught by Tani (Tani “The heated boat containing HT-2 was energized and heated, and then vapor-deposited on the hole injection layer at a deposition rate of 0.1 nm/sec into a first hole transport layer (HT1) of 20 nm, and the heated boat containing compound 2-45 was energized and heated and then vapor-deposited on the first hole transport layer at a deposition rate of 0.1 nm/sec into a second hole transport layer (HT2) of 20 nm” – [0303]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to anneal the first hole transport layer before the second hole transport layer is formed as it also taught by Tani into the combination of Herron and Shinohara.
The ordinary artisan would have been motivated to integrate Tani into the combination of Herron and Shinohara in the manner set forth above, at least, because this integration will enable one skilled in the art to fabricate a second hole transport layer by annealing the first hole transport layer before the second the hole transport layer is formed as taught by Tani into the combination of Herron and Shinohara to characterize the hole transport layers.

Claim 13 are rejected under 35 U.S.C.103 as being unpatented over Herron in view of Shinohara and in further view of Yoon.
Regarding Claim 13, the combination of Herron and Shinohara teaches claim 7 from which claim 13 depends.
But, Herron does not expressly teach wherein the upper hole transport layer is made of polystyrene sulfonic acid or vanadium oxide.
However, it is well-known in the art to fabricate a hole transport layer comprising one of molybdenum oxide, aluminum oxide or nickel oxide as is also taught by Yoon (“The hole transport layer material can be PEDOT:PSS (Poly(3,4-ethylenediocythiophene) doped with poly(styrenesulfonic acid)), molybdenum oxide vanadium oxide (V205); nickel oxide (NiO); and tungsten oxide (WOx)” – Yoon [0136]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to form a hole transport layer formed of vanadium oxide as taught by Yoon into the combination of Herron and Shinohara.
The ordinary artisan would have been motivated to integrate Yoon into the combination of Herron and Shinohara in the manner set forth above, at least, because this integration will enable one skilled in the art to fabricate a hole transport layer formed of vanadium oxide to complete the fabrication of an LED device as is well-known.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898